Citation Nr: 0935793	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-11 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicides in service.  

4.  Entitlement to service connection for an eye disability, 
to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran was exposed to combat during service in the 
Vietnam War. 

2.  There is positive evidence of record linking hearing loss 
and tinnitus to combat noise during service. 

3.  A current diagnosis of diabetes mellitus is not 
demonstrated by reliable objective evidence. 

4.  An eye disability was not shown during service and there 
is no competent evidence linking an eye disability to 
service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008). 

2.  Diabetes was not incurred in or aggravated by service and 
may not be presumed to have been so incurred, to include as 
due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

3.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
November 2005, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letter dated in March 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements and evidence he presented.  The Veteran has 
also been afforded VA examinations in June 2006 and October 
2007, and the reports from these examinations contain a 
thorough discussion of the pertinent medical history, 
detailed clinical findings and medical opinions pertinent to 
the claims on appeal.  As such, they are adequate to 
equitably adjudicate the claims on appeal.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including organic diseases of the nervous 
system (e.g. sensorineural hearing loss) and diabetes 
mellitus, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

When a wartime Veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a Veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

Regulations provide that if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

As the Veteran served in Vietnam, and there is no affirmative 
evidence of non-exposure, he is presumed to have been exposed 
to Agent Orange during service. 38 U.S.C.A. § 1116(f) (2008).  
In addition to the foregoing presumption provisions, the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a Veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  Thus, presumption is 
not the sole basis for awarding service connection for 
diabetes. 

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.  38 C.F.R. § 3.385.  

The service treatment records, to include the reports from 
the August 1968 separation examination, do not reflect any 
evidence of hearing loss, tinnitus, diabetes or an eye 
disability.  The Veteran did report having "eye trouble" on 
a medical history collected at that time.  The Veteran DD 
Form 214 and service personnel records reflect indicia of 
service in an artillery unit in Vietnam during the Vietnam 
War, and a unit history obtained in conjunction with the 
Veteran's claim for service connection for post-traumatic 
stress disorder documents that the Veteran's unit was exposed 
to enemy rocket and mortar attacks.  As such, the Veteran 
will be presumed to have been exposed to combat during 
service.  

The post service evidence in pertinent part includes reports 
from a June 2006 VA examination that showed the Veteran 
reporting that he had been called a "borderline" diabetic 
for approximately 25 years.  The diagnosis was impaired 
fasting glucose and hypoglycemia, but the examiner noted that 
the Veteran did not meet the American Diabetic Association 
criteria for diabetes mellitus type 2.  It was reported that 
the Veteran's fasting glucose was 84 and 90.  In April 1999, 
the Veteran's two hour post prandial glucose was high at 141.  
July 2002 laboratory results showed fasting glucose at 102 
and two hour post prandial glucose at 142.  An October 2005 
letter from a private physician noted that the Veteran was 
having problems with diabetes mellitus and that "blood sugar 
changes" may have been causing vision problems.  This same 
physician wrote a letter in August 2006 indicating that the 
Veteran was suffering from diabetes.  January 2007 glucose 
readings included a high glucose reading of 113, with the 
concern noted that the Veteran had pre diabetes.  "Non 
medication diabetes" was listed as an Axis III diagnosis on 
reports from a September 2007 VA examination.  

In order to determine if the veterans had diabetes, the 
Veteran was afforded a VA examination for this purpose in 
October 2007.  The reports from this examination reflect no 
symptoms of diabetes, to include visual complications.  
Glucose was recorded at 86, 84 and 94.  The conclusion 
following the examination was that the Veteran did not have 
diabetes but that he had impaired fasting glucose. 

Withy regard to hearing loss and tinnitus, October 2005 
private clinical reports reflecting an impression of tinnitus 
and bilateral hearing loss.  June 2006 VA audiology clinical 
reports show the Veteran reporting having ringing in both 
ears and being hard of hearing with popping in both ears 
since service.  He contended that these conditions were the 
result of exposure to noise from mortars, guns, helicopters 
and trucks during his service in Vietnam.  Audiometric 
testing revealed bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.385.  The Veteran also reported that he 
suffered from tinnitus after service 15 years ago after a 
muzzle loader was fired in close proximity to him.  The 
examiner opined that the Veteran's hearing loss and tinnitus 
were not caused by or the result of service; she placed 
significance on the post-service acoustic trauma involving 
the muzzle loader as reported by the Veteran. 

A statement from the Veteran's brother received in April 2007 
attributed the Veteran's difficulty with hearing to exposure 
to rockets and mortars during service. 
In June 2007, a private audiologist noted a case history of 
the Veteran having hearing loss for almost 40 years and that 
the Veteran first noticed hearing loss, and tinnitus, during 
service.  The examiner remarked that the Veteran was exposed 
to combat noise during service to include guns, tanks, and 
trucks, and that the Veteran still suffers from chronic 
bilateral tinnitus.  The audiologist concluded that based on 
the hearing evaluation and the Veteran's case history, it was 
as likely as not that his hearing loss and tinnitus were 
aggravated by his service in the military.  An October 2007 
private audiologist's opinion was that the Veteran's hearing 
loss and tinnitus were less than likely as not caused by or a 
result of in-service noise exposure.   

Applying the pertinent legal criteria to the facts set forth 
above, unless the preponderance of the evidence is against 
the Veteran's claim, it cannot be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.  In this case, the 
Veteran has been shown by official service department 
records, and conceded by VA, to have been exposed to rocket 
noise and mortars during service.  While there are medical 
opinions finding that the Veteran's hearing loss and tinnitus 
are not related to service, one of the negative opinions was 
based at least in part on the Veteran's reported exposure to 
the blast of a muzzle loader after service.  However, in his 
August 2006 notice of disagreement, the Veteran emphasized 
that this incident only aggravated the pre-existing hearing 
loss and tinnitus incurred in service.  A June 2007 private 
audiologist's opinion links tinnitus and hearing loss to 
service, and the Veteran's assertions that his hearing loss 
and tinnitus began as a result of exposure to combat noise 
during service must be considered in the context of 38 
U.S.C.A. § 1154(b) and its interpretive precedent as set 
forth above.  Thus, without finding error in the RO's action, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise and conclude that service 
connection for bilateral hearing loss and tinnitus may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

With respect to diabetes, in order to be granted service 
connection, there must be a current disability resulting from 
that condition or injury for which service connection is 
claimed.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
there have been some references to the Veteran having 
diabetes, to include by a private examiner, and notations 
reflecting diabetes on VA clinical records, none of these 
"diagnoses" have been documented to have been support by 
laboratory findings reflective of diabetes.  Glucose testing 
results at the most recent VA examination conducted for the 
purposes of determining if the Veteran had diabetes were not 
interpreted as showing diabetes, and the condition was not 
diagnosed following the examination.  As such, service 
connection for diabetes must be denied on the basis of there 
being no present disability.  Rabideau, Brammer, supra.  

As service connection for diabetes must be denied, service 
connection for an eye condition as secondary to diabetes must 
be denied.  It is not otherwise contended or shown by 
competent evidence that a current eye disability is the 
result of in-service symptomatology or pathology so as to 
warrant service connection for any eye disability on a 
"direct" basis.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for diabetes and an eye condition, the 
doctrine is not for application.  Gilbert, supra.  
  
 
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for any eye disability is 
denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


